DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
 
Information Disclosure Statement
The IDS of 03/09/21 has been considered.

Drawings
	As discussed in the previous action, the drawings filed on 01/08/20 are accepted.

Examiner’s Note - 35 USC § 101
	For the reasons discussed in the previous action, the claims qualify as eligible subject matter under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1-5, 7, 11-14, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the below limitations, when considered in combination, were not found, taught, or disclosed by the prior art. Independent claims 11 and 18 contain similar allowable limitations. All other claims depend on independent claims 1, 11, and 18 and are allowable as a result of their dependency.
select a first set of subband signals from the plurality of frequency subbands, the first set of subband signals having energy values that exceed an energy threshold
select a second set of subband signals from the first set of subband signals, the second set of subband signals having signal-to-noise ratio (SNR) values that exceed an SNR threshold
convert the second set of subband signals in the time domain to a third set of subband signals in a frequency domain, wherein the third set of subband signals is resampled and combined
detect energy peaks and SNR peaks in the third set of subband signals to target ranges in a field of view of the FMCW LIDAR system
Although art was found that taught general subband selection in the context of LIDAR systems (see cited pertinent prior art on the record), the details of the claimed invention were not found, taught, or disclosed by the prior art, particularly with respect to two types of threshold comparisons that involve selection of separate and discrete subband signals. Figure 12 of the applicant’s drawings show a specific order between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al (US PgPub 20160352543) discloses a configurable architecture for generating a waveform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        11/18/21

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/18/2021